Citation Nr: 0937664	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-08 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to service concoction for a skin disorder of 
the hands, to include as secondary to a service-connected 
disability.  

2.  Entitlement to service connection for a skin disorder, 
not affecting the hands, to include as a result of herbicide 
exposure and/or secondary to a service-connected disability.  

3.  Entitlement to an initial evaluation in excess of 20 
parent for the service-connected diabetes mellitus (DM) prior 
to November 30, 2005.  

4.  Entitlement to an increased evaluation for DM, currently 
rated as 40 percent disabling.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1962 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and February 2004 rating 
determinations of the RO.  

This matter was previously before the Board in May 2008.  The 
issues listed on the title page of the decision at that time 
were as follows: entitlement to an initial rating in excess 
of 20 percent for DM; entitlement to service connection for 
hypertension, to include as secondary to service-connected 
DM; entitlement to service connection for a skin condition of 
each hand, claimed as secondary to service-connected DM; 
entitlement to service connection for a skin condition, not 
affecting the hands, to include as secondary to herbicide 
exposure and secondary to service-connected DM; entitlement 
to an initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity; and entitlement to an 
initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity.

With regard to the issue of service connection for 
hypertension, the Board notes that in a July 2009 rating 
determination, the Appeals Management Center (AMC), acting on 
behalf of the RO, granted service connection for 
hypertension.  As this is the full benefit sought on appeal, 
the issue will no longer be addressed by the Board.  

As it relates to the issues of increased evaluations for 
peripheral neuropathy of the lower extremities, the Board 
notes that these issues were remanded for the issuance of a 
Statement of the Case (SOC).  The SOC was issued in July 
2009.  To date, the Veteran has not perfected his appeal on 
these issues.  

In the July 2009 rating decision, the RO also increased the 
evaluation for the service-connected DM from 20 to 40 percent 
and assigned an effective date of November 30, 2005.  

As a result of the actions taken subsequent to the May 2008 
remand, the Board has listed the issues as such on the title 
page of this decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In its May 2008 remand, the Board requested that the Veteran 
be afforded appropriate VA endocrinology/diabetes and 
dermatology examinations, by physicians, at a VA medical 
facility.  The entire claims file was to be made available to 
each physician and the report of each examination was to 
include a discussion of the documented medical history and 
assertions.  All appropriate tests and studies and/or 
consultation(s) were to be accomplished and all clinical 
findings were to be reported in detail.  

The claims file was first to be returned to the August 2007 
examiner who conducted the VA diabetes examination, if 
available, to clearly determine the nature, severity and 
extent of all manifestations of the service-connected DM 
disability, to include clearly listing all additional 
complications resulting from/due to his DM.  

The examiner was specifically requested to comment on whether 
the Veteran required insulin, oral medication, restricted 
diet, regulation of activity, or hospitalization for 
hypoglycemic reactions or ketoacidosis.  

The examiner was also required to comment on whether 
maintenance of the Veteran's DM required regular visits to a 
diabetic care provider, and if so, the regularity with which 
those visits were necessary.  

If the prior physician was unavailable, or was unable to 
provide the requested information with any degree of medical 
certainty, the RO was to arrange for the Veteran to go 
undergo VA examination, by another physician with appropriate 
expertise, to obtain answers to the questions posed.  

The Veteran was also to be afforded a VA dermatology 
examination to determine the nature and etiology of any 
current skin condition.  The examiner was to summarize the 
medical history, including the onset and course of any 
currently diagnosed skin condition(s) of the hands, and then 
all other skin conditions excluding the hands.  

The examiner was requested to describe each current skin 
condition and the manifestations thereof.  The examiner was 
also to discuss the probable etiology of any skin 
condition(s) diagnosed, to include whether it was at least as 
likely as not that any diagnosed skin condition was related 
to any in-service manifestations, disease, injury, or event 
(to include herbicide exposure), or was the result of, 
etiologically related to, or permanently worsened by, a 
service-connected disability, to include DM.  

In conjunction with the remand, the RO sent an August 2008 
letter to the Veteran informing him that he would be 
contacted to be scheduled for a VA examination at the VA 
medical facility nearest to him.  There is no indication that 
any letter was sent to the Veteran informing him of any 
scheduled VA examination.  

In an October 2008 report of contact, it was noted that there 
was some confusion as to a response in a CAPRI note which 
stated that "the examination was incorrect based upon 
request in 2507".  Clarification was requested.  In a 
follow-up report of contact from the same day, it was 
indicated that the Veteran's cancelled examination should be 
rescheduled.  

In addition, the RO, in an October 2008 letter, again 
informed the Veteran that he would be contacted by the VA 
medical facility nearest him to schedule him for an 
examination.  

The Board observes that again there is no evidence of record 
that the Veteran was sent any letter informing him of any 
scheduled examination.  In a computer printout received 
subsequent to the November 2008 letter to the Veteran, it was 
noted that the DM and skin examinations were cancelled as the 
Veteran refused to report to this location.  There is no 
indication as to where the location was or whether the 
Veteran was informed in writing of any scheduled VA 
examination.  

The Board notes that based upon a review of the file, the 
Veteran has reported for all other requested VA examinations 
performed in conjunction with his claims.  

Based upon the lack of written notice to the Veteran with 
regard to any scheduled VA examinations; the apparent 
miscommunication with regard to examination scheduling, as 
evidenced by the October 2008 reports of contact; the 
notation that the Veteran refused to report to a location for 
a VA examination with no the actual location being 
identified; and the Veteran's record of consistently 
reporting for scheduled examinations in the past, he should 
be afforded an additional opportunity to report for the VA 
examinations that have been requested in conjunction with the 
Board's May 2008 remand.  

The Veteran is advised that these examinations are necessary 
to adjudicate his claim, and that failure, without good 
cause, to report for the examinations could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  If available, the RO should return 
the claims folder to the August 2007 
examiner who conducted the VA diabetes 
examination to clearly determine the 
nature, severity and extent of all 
manifestations of the service-connected 
DM disability, to include clearly listing 
all additional complications resulting 
from/due to his diabetes.  

The examiner is specifically requested to 
comment on whether the Veteran requires 
insulin, oral medication, restricted 
diet, regulation of activity, or 
hospitalization for hypoglycemic 
reactions or ketoacidosis.  The examiner 
is also required to comment on whether 
maintenance of the Veteran's DM requires 
regular visits to a diabetic care 
provider, and if so, the regularity with 
which those visits are necessary.  

If the prior physician is unavailable, or 
is unable to provide the requested 
information with any degree of medical 
certainty, arrange for the Veteran to 
undergo a VA examination, by another 
physician with appropriate expertise, to 
obtain answers to the questions posed 
above.  

If the VA physician who conducted the 
August 2007 examination is not available, 
it should be noted in the file.  

2.  The RO should schedule the Veteran 
for a VA dermatology examination to 
determine the nature and likely etiology 
of any current skin condition.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner should summarize the medical 
history, including the onset and course 
of any currently diagnosed skin 
condition(s) of the hands, and then all 
other skin conditions excluding the 
hands.  

The examiner is also requested to 
describe each current skin condition and 
the manifestations thereof.  The examiner 
should discuss the probable etiology of 
any skin condition(s) diagnosed and 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any 
diagnosed skin condition is related to 
any in-service manifestations, disease, 
injury, or event (to include herbicide 
exposure), or is the result of, 
etiologically related to, or permanently 
worsened by any service-connected 
disability, to include DM.  

3.  The Veteran is advised that these 
examinations are necessary to adjudicate 
his claim, and that failure, without good 
cause, to report for the examinations 
could result in the denial of his claim.  
38 C.F.R. § 3.655.  

If the Veteran fails to report for the 
scheduled VA examinations, copies of any 
notices informing him of the examinations 
must be associated with the claims 
folder.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claims in light of all the evidence 
of record.  If any benefit sought on 
appeal is not granted, then the RO should 
issue a Supplemental Statement of the 
Case and afford the Veteran with a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



